SCOTT, J.
Upon the conflicting evidence, we are not disposed to interfere with the determination of the justice as to the defendant’s liability. The judgment must, however, be reduced. By her summons, the plaintiff sued for $250. By her bill of particulars, she claimed only $240, of which $40 was claimed for items of damage which could not be recovered in this action, and as to which the justice properly refused to receive evidence. She only claimed $200 for such damages as she could properly recover. The justice, doubtless by inadvertence, awarded her the whole sum of $250, with costs.
The judgment as rendered must be reduced by $50, and, as so reduced, affirmed, without costs in this court to either party. All concur: